DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 02 February 2021. In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 05 January 2022 is acknowledged.  The traversal is on the ground(s) that the claims of Group II are narrower than the claims of Group I; therefore, the examiner’s search of the limitations of Group I will encompass the limitations of Group II.  
This is not found persuasive because the limitation of a viewing monitor in an aircraft surveillance system recited in independent claim 15 of Group II broadens the scope of the group and would require a search of additional CPC designations, placing a burden on the examiner to search the additional limitations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0146975 A1) in view of Kawaguchi et al. (US 8,380,080 B2), hereinafter referred to as Kawaguchi et al.
Regarding claim 1, Chen et al. teaches a hinge assembly (300), configured for attachment to two objects (500, 600), comprising: (Chen et al. Fig. 3, paragraph 32: hinge assembly 300; abstract: hinge assembly 300 connects two housings 500, 600)

    PNG
    media_image1.png
    465
    438
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    441
    media_image2.png
    Greyscale

Chen et al. Fig. 2                                                                       Chen et al. Fig. 3
a flexible circuit board (200) having planar conductive circuitry and including at least one preformed undulation (214, 216) in a region of the flexible circuit board (200), wherein the at least one undulation (214, 216) is configured to allow the flexible circuit board (200) to bend at the region, wherein (Chen et al. Fig. 2; paragraph 29: flexible dual axis flexible circuit board 200; paragraph 28: two undulations 214, 216 for folding/operating the hinge; paragraph 35: circuit board 200 and hinge assembly 300 will be mounted in a device with upper cover 500 and lower portion 600 where electrical connections to the upper and lower circuit boards 220 and 230 will have to be made, but specific attachment mechanism is not disclosed)
Chen et al. does not teach a plurality of plated-through holes defined by the flexible circuit board, wherein the holes are configured to allow attachment of the flexible circuit board to the two objects. Kawaguchi et al. does teach a plurality of plated-through holes (36, 38) defined by the flexible circuit board (30), wherein the holes (36, 38) are configured to allow attachment of the flexible circuit board (30) to the two objects (10, 20). (Kawaguchi et al. paragraphs 22 and 23: plated through holes 36, 38 in flexible circuit board 30 are used to electrically and mechanically attach 30 to external circuit board 20 and optical unit 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible circuit board of Chen with the plated through holes of Kawaguchi et al. because such plated through hole connections are a common feature in the art for electrically and mechanically attaching the ends of a flexible printed circuit board to other boards, components, or devices (Kawaguchi et al. paragraphs 22, 23).
Regarding claim 2, Chen in view of Kawaguchi et al. teaches the hinge assembly (300) of claim 1, wherein the at least one preformed undulation (214, 216) in the region forms a stress relief region in the flexible circuit board (200) configured to reduce stress induced when bending the flexible circuit board (200). (Chen et al. paragraphs 13 and 37: stress is efficiently absorbed due to the structure/arrangement of the flexible PCB 200 around the hinge 300)
Regarding claim 3, Chen in view of Kawaguchi et al. teaches the hinge assembly (300) of claim 1, wherein the at least one preformed undulation (214, 216) is located between at least one of the plurality of plated-through holes located near a first end of the hinge assembly (300) and at least one of the (Chen et al. Fig. 2; paragraph 28: undulations 214, 216 are formed in the central region of the flexible PCB; Kawaguchi et al., col. 3, lines 10-21: Through holes 36, 38 connect flexible PCB to each electrical element are located on either end of the flexible PCB; therefore, the flexible PCB and its undulations are between the plated through holes)
Regarding claim 4, Chen in view of Kawaguchi et al. teaches the hinge assembly (300) of claim 1, wherein the at least one preformed undulation (214, 216) is configured and arranged to allow flexibility at the region of the flexible circuit board (200) including undulations (214, 216) rather than inducing high stresses at areas including the plurality of plated-through holes. (Chen et al. paragraph 37: flexibility of the PCB 200 including undulations 214, 216 absorbs and relieves stress on other components so that their likelihood of becoming damaged is reduced)
Regarding claim 6, Chen in view of Kawaguchi et al. teaches the hinge assembly (300) of claim 1, wherein the flexible circuit board (200) includes at least two undulations (214, 216). (Chen et al. Fig. 2, paragraph 28: circuit board 200 has two undulations 214, 216)
Regarding claim 7, Chen et al. teaches a display assembly comprising: (Chen et al. Fig. 5, paragraph 35: hinge assembly is assembled into a foldable device like a laptop)
a display unit; and (Chen et al. Fig. 5, paragraph 35: hinge assembly assembled into a foldable device like a laptop; a display unit is inherent)
a hinge assembly including: (Chen et al. Fig. 5; paragraph 35: hinge assembly 300)
a flexible circuit board (200) having planar conductive circuitry and including at least one preformed undulation (214, 216) in a region of the flexible circuit board, wherein the at least one undulation (214, 216) is configured to allow the flexible circuit board (200) to bend at the region wherein the flexible circuit board (200) is configured to movably and electrically connect the display unit and the hinge assembly. (Chen et al. paragraph 29: flexible dual axis flexible circuit board 200 with two undulations 214, 216 for folding; hinge assembly 300 is assembled into upper and lower covers/housings 500, 600 and attached thereto; the upper cover 500 can open using upper hinge 410 with upper circuit board 220 circled around 410; therefore, the flexible circuit board is configured to moveably and electrically connect the display unit and hinge assembly)
Chen et al. does not teach a plurality of plated-through holes defined by the flexible circuit board, wherein the holes are configured to allow attachment of the flexible circuit board to the two objects. Kawaguchi et al. does teach a plurality of plated-through holes (36, 38) defined by the flexible circuit board (30), wherein the holes (36, 38) are configured to allow attachment of the flexible circuit board (30) to the two objects (10, 20). (Kawaguchi et al. paragraphs 22 and 23: plated through holes 36, 38 in flexible circuit board 30 are used to electrically and mechanically attach 30 to external circuit board 20 and optical unit 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible circuit board of Chen with the plated through holes of Kawaguchi et al. because such plated through hole connections are a common feature in the art for electrically and mechanically attaching the ends of a flexible printed circuit board to other boards, components, or devices (Kawaguchi et al. paragraphs 22, 23).
Regarding claim 8, Chen in view of Kawaguchi et al. teaches the display assembly (500, 600) of claim 7, wherein the at least one preformed undulation (214, 216) in the region forms a stress relief region in the flexible circuit board (200) configured to reduce stress induced when bending the flexible circuit board (200). (Chen et al. paragraph 35: display assembly 500, 600; abstract: hinge assembly 300 connects to two printed circuit boards; paragraphs 13 and 37: stress is efficiently absorbed due to the structure/arrangement of the flexible PCB around the hinge)
Regarding claim 9, Chen in view of Kawaguchi et al. teaches the display assembly (500, 600) of claim 7, further comprising: a rotatable component (410) between the display unit (500) and the hinge assembly (300) and configured to allow the display unit (500) to pivot with respect to the flexible circuit board (200) and the fixed component (600). (Chen et al. Fig. 5; the hinge 300 is dual axis, the display unit may use upper hinge 410 to pivot with respect to the lower hinge and lower circuit board which are attached to the lower housing 600)
Regarding claim 10, Chen in view of Kawaguchi et al. teaches the display assembly (500, 600) of claim 7, wherein the flexible circuit board (200) is configured to electrically connect the display unit (500), the hinge assembly (300) and a remote computer processing unit (600). (Chen et al. Fig. 5: flexible circuit board 200 connects to display unit 500, hinge assembly 300, and remote processing unit 600; paragraph 35: the device comprising housings 500 and 600 may be a laptop, which has inherently has processing units separate from the display)
Regarding claim 11, Chen in view of Kawaguchi et al. teaches the display assembly (Chen et al. 500, 600) of claim 7, wherein the at least one preformed undulation (Chen et al. 214, 216) is located between at least one of the plurality of plated-through holes (Kawaguchi et al. 36, 38) located near a first end of the hinge assembly (Chen et al. 300) and at least one of the plurality of plated-through holes (Kawaguchi et al. 36, 38) located near a second end of the hinge assembly (Chen et al. 300). (Chen et al. paragraph 28: Undulations 214, 216 are for folding; Kawaguchi et al. col. 3, lines 10-21: through holes 36, 38 connect flexible PCB to each electrical element are located on either end of the flexible PCB; therefore, the flexible PCB and its undulations are between the plated through holes)
Regarding claim 12, Chen in view of Kawaguchi et al. teaches the display assembly (500, 600) of claim 7, wherein the at least one preformed undulation (214, 216) is configured and arranged to allow flexibility at the region of the flexible circuit board (200) including undulations rather than inducing high stresses at areas including the plurality of plated through holes. (Chen et al. paragraph 37: flexibility of the central PCB absorbs and relieves stress on other components so that their likelihood of becoming damaged is reduced)
Regarding claim 14, Chen in view of Kawaguchi et al. teaches the display assembly (500, 600) of claim 7, wherein the flexible circuit board (200) includes at least two undulations (214, 216). (Chen et al. Fig. 2, paragraph 28: flexible PCB 200 has two undulations 214, 216)
Claims 5 and 13 are rejected as being unpatentable over Chen et al. in view of Kawaguchi et al., in further view of Park et al. (US 2020/0060020 A1), hereinafter referred to as Park et al. 
Regarding claim 5, Chen in view of Kawaguchi et al. teaches the hinge assembly (300) of claim 1, wherein the flexible circuit board (200) has a flexible base material but does not teach that the flexible circuit board includes a conductive coating. (Chen et al. teaches that the printed circuit board 200 is flexible in paragraph 26, making a flexible base material inherent)
	Park et al. teaches that the flexible base material of the flexible printed circuit board (700) may be provided with a conductive coating. (Park et al. paragraph 122: the printed circuit board 700 may be made of a laminate having metal plates on at least one face of a polyimide-based substrate layer, such as a flexible copper-clad laminate)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible printed circuit board of Chen et al. with the conductive coating taught by Park et al. to maintain the integrity of the connection between the two devices across the flexible printed circuit board as the flexible printed circuit board is folded and unfolded (Park et al. paragraph 21).
Regarding claim 13, Chen in view of Kawaguchi et al. teaches the display assembly of claim 7, wherein the flexible circuit board has a flexible base material but does not teach that the flexible circuit board includes a flexible base material and a conductive coating. (Chen et al. teaches that the printed circuit board 200 is flexible in paragraph 26, making a flexible base material inherent)
Park et al. teaches that the flexible base material of the flexible printed circuit board (700) may be provided with a conductive coating. (Park et al. paragraph 122: the printed circuit board 700 may be made of a laminate having metal plates on at least one face of a polyimide-based substrate layer, such as a flexible copper-clad laminate)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible printed circuit board of Chen et al. with the conductive coating taught by Park et al. to maintain the integrity of the connection between the two devices across the flexible printed circuit board as the flexible printed circuit board is folded and unfolded (Park et al. paragraph 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2020/0341516 A1): a flexible display device with planar conductive circuitry on a flexible hinge between two displays
Brocklesby (US 10,234,899 B1): a flexible circuit hinge to electrically connect two displays 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847